Case 1:19-cv-00276-PLM-RSK ECF No. 13-14, PageID.476 Filed 06/03/19 Page 1 of 2




                               Exhibit 14
          E-Mail from Paul Werking to David Werking of 9/21/16
  Case 1:19-cv-00276-PLM-RSK ECF No. 13-14, PageID.477 Filed 06/03/19 Page 2 of 2


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: RE:
   Date:   January 23, 2019 at 8:06 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       ________________________________________
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Wednesday, September 21, 2016 8:17 PM
       To: David Werking
       Subject: RE:

       David,

       No problem. And don't worry about the two month thing. First of all, I was just
       expressing an opinion that one or two months should be enough time to find an
       apartment. I was not setting some kind of firm limit on your stay. It's not like we would
       throw you out or something. Secondly, Beth explained to me today that it will probably
       take two or three months for you to get the money from your house in CA. I don't know
       why, but I had the impression that you were to get your money around labor day. So
       really, a couple of months after you get your money is a more realistic expectation. Sorry
       about the misunderstanding. Come to Grand Haven whenever you can.

       Dad

       -----Original Message-----
       From: "David Werking" <omik2omik2@hotmail.com>
       Sent: Wednesday, September 21, 2016 2:19pm
       To: "pmwerking@reagan.com" <pmwerking@reagan.com>
       Subject:

       Dad I am sorry I just got off the phone with Mom.

       I had been trying to buy a place in Tipton but the lender told me I couldn't because I had
       too much debt on me from the house here in California. So even though she makes 140K
       a year and I make zip they could come after me cuz my name is on it. It is very difficult to
       rent anyplace livable near Tipton (although yeah its cheap to buy!) so I asked Mom if I
       could come stay with you for a little bit. hope its ok.
